Citation Nr: 0945480	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  03-34 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD), prior to 
January 25, 2008.

2.  Entitlement to a disability rating in excess of 70 
percent for PTSD, from January 25, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1968.  This service included a tour of duty in the 
Republic of Vietnam where he was severely injured and 
received a Purple Heart Medal for wounds received.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which, in pertinent part, denied the 
Veteran's claim for an initial disability rating in excess of 
30 percent for PTSD.  The Veteran expressed disagreement with 
this decision and perfected a substantive appeal.

This matter was previously before the Board in April 2006, at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.

The Board notes that the issues on appeal had previously 
included entitlement to service connection for tinnitus and 
bilateral hearing loss.  However, during the pendency of this 
appeal, by rating action dated in March 2009, service 
connection for tinnitus and bilateral hearing loss was 
granted.  As this represents a complete grant of the benefits 
sought on appeal, these issues are no longer on appeal before 
the Board.

In the March 2009 rating decision, it was also determined 
that the Veteran's service-connected PTSD warranted a 70 
percent disability rating, effective January 25, 2008.  This 
is not a full grant of the benefit sought on appeal because a 
higher rating is available before and after January 25, 2008.  
Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned, therefore, the issue 
remains in appellate status.

In the April 2006 Decision/Remand, the Board observed that, 
on April 30, 1987, the United States District Court for the 
District of Washington had awarded compensation to the 
Veteran pursuant to the Federal Tort Claims Act, 28 U.S.C.A. 
§§ 1346 (b), 2671 et. seq., to recover for injuries sustained 
to his left hand (additional loss of function), left arm and 
stomach and left leg as a result of medical malpractice 
committed by a VA Medical Center during a course of treatment 
in October 1983.  According to correspondence received in 
October 1993, the Veteran additionally sought monthly 
compensation for the injuries associated with that treatment.  
A deferred rating decision from March 2002 listed entitlement 
to compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 limited to a scar of the left thigh and for 
stomach scars associated with VA treatment in October 1983 
inter alia; however, the claims file does not reflect final 
adjudication of those acknowledged Section 1151 claims or a 
formal disposition with respect to the other injuries claimed 
as associated with the October 1983 treatment.  Once again, 
and inasmuch as any claims associated with the 1983 VA 
treatment remain unadjudicated, the Board is without 
jurisdiction and they are referred to the RO for disposition 
to include any adjustment for offset, as and if appropriate.


FINDINGS OF FACT

1.  Prior to January 25, 2008, the Veteran's service-
connected PTSD was manifested by irritability, sleeplessness, 
and isolation; Global Assessment of Functioning (GAF) scores 
of 50 have been assigned.  

2.  From January 25, 2008, the Veteran's service-connected 
PTSD has been manifested by depression, irritability, 
nightmares, sleeplessness, and extreme isolation; a GAF score 
of 35 has been assigned.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a 50 percent disability rating for PTSD, prior 
to January 25, 2008, but no higher, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 
9411 (2009).  

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a 100 percent disability rating for PTSD, from 
January 25, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 
4.104, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the Veteran's disagreement with the 
initial disability rating following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  38 
U.S.C.A. § 5103A (West 2002).  VA has associated with the 
claims folder the service medical records and reports of his 
post-service treatment for psychiatric disability.  He has 
also been afforded formal VA examinations to evaluate the 
nature, extent and severity of this condition.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.  

The Veteran was awarded service connection for PTSD in a 
rating action issued in May 2003.  A 30 percent disability 
evaluation was assigned, and the Veteran was notified of that 
action.  The Veteran has expressed disagreement with that 
award claiming that his disability was more disabling than 
rated, and that a disability rating in excess of 30 percent 
should be assigned.  The RO has denied the Veteran's request 
and he has appealed to the Board for review.  

Disability ratings are determined by evaluating the extent to 
which the Veteran's service-connected disabilities affect the 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing the symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R., Part 4 (2009).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2009) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.

38 C.F.R. § 4.2 (2009) requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the service member working or seeking work.  38 C.F.R. § 4.7 
(2009) provides that, where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the Veteran's medical history 
with regard to that disorder, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2009).  With respect to the main issue before the Board, the 
appeal does stem for a disagreement with an evaluation 
assigned in connection with the original grant of service 
connection, and as such, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are for consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).

As noted in the Introduction, the Veteran was granted service 
connection for PTSD in May 2003.  That grant was based, in 
part, on VA treatment records and on VA psychiatric 
examinations that were accomplished in September 2001 and 
January 2003.  From those examinations it is noted that the 
examiner assigned a GAF score of 50.  The doctor further 
reported that the Veteran's symptoms included poor 
concentration, irritability, difficulties with relationships, 
social isolation, and some difficulty in maintaining 
employment.  After reviewing these results and the medical 
treatment records, the RO assigned a 30 percent disability 
rating in accordance with 38 C.F.R. Part 4, Diagnostic Code 
9411 (2001).

The Veteran was informed of this decision, and he 
subsequently appealed that action, claiming that his 
disability should be assigned a rating in excess of 30 
percent.  The Veteran claimed that he continued to have 
difficulties with irritability, flashbacks, and intrusive 
thoughts.  He further averred that he was having problems 
with employment.

The record indicates that from 2001 to 2008, the Veteran has 
undergone at least two in-house treatment regimens through 
his local VA Medical Center (VAMC).  These regimens have been 
for treatment of his service-connected psychiatric disorder 
and for drug/alcohol dependence.  Of particular interest are 
the records from July 2005 that indicate that when the 
Veteran went into the VA program, his GAF score was 20.  
After intensive therapy sessions, his GAF score had increased 
to 60.  Other medical treatment records from this time period 
indicate that the Veteran has sought treatment for a myriad 
of conditions - some of which are service-connected.  It is 
noted that the Veteran has, on occasion, complained of anger, 
depression, irritability, and sleeplessness.  

With respect to the Veteran's treatment in July 2005, it was 
reported that even though he was released from the in-house 
program, he was still experiencing nightmares with tactile 
hallucinations.  It was further noted that while the Veteran 
was depressed, his mood had improved in comparison to when he 
entered into the program.  He was prescribed medications to 
help alleviate the symptoms and manifestations of his 
psychiatric disorders and he was highly encouraged to seek 
therapy.  

As a result of the Board's action in April 2006, the Veteran 
underwent a VA psychiatric examination in January 2008.  It 
was noted in the examination, that the Veteran described 
intrusive thoughts, irritability, detachment, recurrent 
dreams, and sleeplessness.  Upon completion of the 
examination, it was noted that since his last full 
examination, the Veteran's PTSD had become more disabling.  
The examiner did not, however, provide a date or time period 
in which he became more disabled.  A GAF score of 35 for PTSD 
was given; a GAF score of 50 for major depression (which was 
part and parcel of the PTSD) was provided.  It was further 
reported that the Veteran was more socially isolated and that 
the diagnosed depression was superimposed upon his PTSD.  
Finally, the examiner concluded that as a result of his 
psychiatric disorders, the PTSD and depression, the Veteran 
was unemployable.  

Following the examination in January 2008, a 70 percent 
disability rating was assigned for the Veteran's PTSD.  The 
effective date was determined to be January 25, 2008.  The 
Veteran's disability rating was not increased prior to that 
date.

The Veteran's psychiatric disability has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  38 C.F.R. § 4.130 (2009) establishes a general rating 
formula for mental disorders.  The formula assesses 
disability according to the manifestation of particular 
symptoms, providing objective criteria for assigning a 
disability evaluation.  Under the criteria, a 30 percent 
disability rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent disability rating, may 
be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent disability rating, contemplates 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2009).

In determining whether an increased disability rating is 
warranted, the VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case an increased rating must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The medical evidence shows assignment of GAF scores ranging 
at or about the 50 level prior to January 28, 2008.  The GAF 
score after that date for PTSD was determined to be 35.  A 
GAF score of 61 to 70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF Score of 51 to 60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF Score of 41 to 50 
contemplates serious systems (e.g., suicidal ideation severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Finally, a GAF 
Score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  See DSM-IV at 44-47.  A GAF score is 
highly probative as it relates directly to the service 
member's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

In evaluating the Veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2009), which requires that 
reasonable doubt be resolved in the service member's favor, 
dictates that such signs and symptoms be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  In Mittleider, the Veteran had been 
diagnosed with PTSD and various personality disorders and 
there was no medical evidence in the record separating the 
effects of the service-connected disability from the 
nonservice-connected disorders.  Id. at 182.  The Board finds 
this case is similar to Mittleider in that there is medical 
evidence of record that the Veteran experiences  
manifestations and symptoms associated with a nonservice-
connected psychiatric disorder (depression) that affects his 
PTSD.

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does support a disability rating of 50 
percent for PTSD, but no higher, prior to January 25, 2008.  
The evidence indicates that prior to this date, the Veteran 
experienced serious irritability, anxiousness, 
hypervigilance, and nightmares.  Before this date, the record 
suggests that the Veteran had social interaction with family 
members and some, if limited, social contact with others.  
Nevertheless, those same records have reported that the 
Veteran's ability to work had not been affected by his PTSD.  
Instead, the records suggested that the Veteran's work 
ability had been adversely affected by nonservice-related 
conditions such as alcohol and drug abuse.

Although the entire record is not without a measure of 
ambiguity due to the lack of medical treatment records 
indicating that the Veteran has sought continuous counseling 
or other psychiatric treatment solely for his PTSD, the Board 
concludes that the totality of the evidence in the file 
appears to be at least in approximate balance.  As the Board 
is unable to conclude that the preponderance of the evidence 
is against the claim, the claim may not be denied.  It is the 
conclusion of the Board that the Veteran's overall disability 
picture indicates that a 50 percent disability rating should 
be assigned for PTSD from the date in which the Veteran 
submitted his claim to January 25, 2008.  38 C.F.R. § 4.7 
(2009).  Hence, the Veteran's claim is granted.

However, it is also the conclusion that the evidence, in no 
uncertain terms, does not support a disability rating in 
excess of 50 percent prior to January 25, 2008.  He was not 
deemed unemployable as a result of his PTSD.  Additionally, 
absent the time period the Veteran spent at VA facilities for 
extended in-house counseling, the Veteran was determined to 
be capable of caring for his physical well-being, and he did 
not complain of delusions or other thought disorders.

It is also the determination of the Board that the evidence 
supports a disability rating of 100 percent for the Veteran's 
service-connected psychiatric disorder effective January 25, 
2008.  The most recent complete examination noted 
anxiousness, anger-management problems, depression, 
nightmares, and sleeplessness.  The Veteran appears only to 
have social relations with one or two family members and 
there was no indication that he was capable of establishing 
and maintaining social contacts with others.  Moreover, those 
same records suggest that the Veteran's ability to work has 
been affected by his PTSD.  The VA doctor specifically opined 
that the Veteran was unable to work as a result of his PTSD.  
The Board concludes that the totality of the evidence in the 
file appears to be at least in approximate balance.  As the 
Board is unable to conclude that the preponderance of the 
evidence is against the claim, the claim may not be denied.  
It is the conclusion of the Board that the Veteran's overall 
disability picture indicates that a 100 percent disability 
rating from January 25, 2008, should be assigned for PTSD.  
38 C.F.R. § 4.7 (2009).  Hence, the Veteran's claim is 
granted.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  It has in fact assigned staged 
ratings in that the factual findings show distinct time 
periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.

Finally, the Board has also considered whether the Veteran is 
entitled to an extraschedular rating prior to January 25, 
2008.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  Second, if 
the schedular rating does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to rate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular rating for the service-connected 
disability prior to January 25, 2008, is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's psychiatric disorder with the established 
criteria found in the rating schedule shows that the rating 
criteria reasonably describe, the Veteran's disability level 
and symptomatology.

The Board further observes that, even if the available 
schedular rating for the disability is inadequate (which it 
manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations solely for his 
posttraumatic stress disorder.  Additionally, there is not 
shown to be evidence of marked interference with employment 
solely due to the disability.  There is nothing in the record 
which suggests that the disability itself markedly impacted 
his ability to perform a job.  Moreover, there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal caused impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) (2009) prior to January 25, 2008, is not 
warranted.


ORDER

1.  A disability rating of 50 percent, but no higher, for 
PTSD is granted, from the date of the Veteran's original 
claim for benefits to January 24, 2008, subject to the 
regulations governing the disbursement of monetary benefits.

2.  A disability rating of 100 percent for PTSD is granted, 
from January 25, 2008, subject to the regulations governing 
the disbursement of monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


